[Cite as State ex rel. Rimroth v. Harrison, 2022-Ohio-110.]

                           IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO, EX REL. MICHAEL :                              APPEAL NO. C-210236
A. RIMROTH,                                                   TRIAL NO. A-1603565

   and                                             :

MICHAEL A. RIMROTH,                                :            O P I N I O N.

   Plaintiffs-Relators-Appellants,                 :

  vs.                                              :

CITY OF HARRISON, OHIO,                            :

WILLIAM NEYER, MAYOR OF THE :
CITY OF HARRISON,

   and                                             :

THE CIVIL SERVICE COMMISSION, :
CITY OF HARRISON, OHIO,

   Defendants-Respondents-Appellees.               :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: January 19, 2022


Lazarus & Lewis, L.L.C., and Gary R. Lewis, for Plaintiffs-Relators-Appellants,

Ennis Britton Co., L.P.A., Ryan M. LaFlamme and William M. Deters II, for
Defendants-Respondents-Appellees.
                     OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

       {¶1}   Plaintiff-relator-appellant Michael Rimroth has appealed from the

trial court’s judgment dismissing his case as moot. He argues the trial court: (1) erred

by dismissing the case sua sponte, (2) violated his procedural-due-process rights by

dismissing the case without prior notice or an opportunity to be heard and defend

against the dismissal, and (3) erred in dismissing the case in the absence of any

motion to dismiss or other dispositive motion. For the reasons discussed below, we

overrule all three assignments of error and affirm the trial court’s judgment.

                                    Background

       {¶2}   In April 2015, the Harrison Civil Service Commission conducted a

promotional exam for the position of captain in the Harrison Fire Department. The

commission promoted Dennis Helcher to the position. Rimroth filed an appeal with

the commission, arguing that he should have been promoted. The commission

denied the appeal. Rimroth filed an administrative appeal and a petition for a writ of

mandamus in the Hamilton County Court of Common Pleas. After trial, the

magistrate vacated the promotion of Helcher and ordered the commission to

readminister the exam. Rimroth objected to the magistrate’s decision, arguing the

proper remedy was to promote him without readministering the exam. The trial

court overruled the objections. Rimroth appealed to this court.

       {¶3}   In February 2020, this court reversed the trial court’s decision in part

and remanded the cause. We agreed with Rimroth that because Helcher failed to

receive a passing score on the test, he was not entitled to proceed any further in the

promotion process. State ex rel. Rimroth v. City of Harrison, 1st Dist. Hamilton No.




                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



C-180691, 2020-Ohio-367, ¶ 9 (“Rimroth I”). However, we disagreed with Rimroth’s

argument that he was the only candidate entitled to promotion. Id. at ¶ 19. “At most,

Rimroth has established that he has the right to be considered for appointment

rather than the right to appointment.” Id. at ¶ 23. We held:

      For the reasons set forth above, we reverse that portion of the trial court’s

      judgment in which it vacated the promotion list and ordered the city to

      conduct a new examination. We remand this cause to the Civil Service

      Commission, City of Harrison, Ohio, with instructions to apply seniority

      and other applicable credit only to those examinees who received a

      passing score on the written examination: Rimroth and Kugler. Those

      candidates should then proceed through the remainder of the selection

      process. The decision of the trial court is affirmed in all other respects.

Id. at ¶ 24.

       {¶4}    Upon remand, the commission completed the selection process,

considering only Rimroth and Kugler. On September 23, 2020, Rimroth filed

motions for a temporary restraining order and a preliminary injunction. He argued

that Kugler’s promotional eligibility had expired with the expiration of the 2015

promotional eligibility list. The trial court denied the motions. The mayor decided to

promote Kugler. Rimroth did not file an administrative appeal of the mayor’s

decision.

       {¶5}    On November 17, 2020, the trial court held a status conference at

which the city informed the court that the promotion process had been completed as

directed by this court, and Kugler was selected for promotion. Rimroth argued

Kugler had failed to preserve his promotional eligibility and informed the court that




                                                3
                     OHIO FIRST DISTRICT COURT OF APPEALS



he would file a motion for summary judgment on the matter. On December 2, 2020,

the city filed a motion to vacate the briefing and hearing schedule because it claimed

there was no pending dispute for which a summary-judgment motion would be

applicable. Rimroth filed a memorandum in opposition on December 16, 2020.

       {¶6}   On March 4, 2021, the trial court held a hearing on the city’s motion.

In a March 10, 2021 judgment entry, the court dismissed the case as moot and held:

     After the First District’s February 5, 2020 opinion, there was nothing for

     this Court to adjudicate; the case was expressly remanded to the Civil

     Service Commission “with instructions to apply seniority and other

     applicable credit only to those examinees who received a passing score on

     the examination: Rimroth and Kugler.” It was further ordered those

     candidates should then proceed through the remainder of the selection

     process. At that point, there was nothing else for the courts [sic] to

     decide. Consequently, this case must be dismissed, and the fact that this

     Court considered a post appeal motion does not change that result.

                             First Assignment of Error

       {¶7}   In his first assignment of error, Rimroth argues the trial court erred by

sua sponte dismissing the case. He contends the city did not seek dismissal, and a

court may dismiss a complaint on its own authority only in certain circumstances

that are not present here.

       {¶8}   Mootness is a matter of subject-matter jurisdiction, and a court cannot

maintain jurisdiction over a moot controversy. McQueen v. Dohoney, 1st Dist.

Hamilton No. C-130196, 2013-Ohio-2424, ¶ 13; Paige v. Ohio High School Athletic

Assn., 2013-Ohio-4713, 999 N.E.2d 1211, ¶ 7 (1st Dist.). A court may dismiss a moot




                                              4
                     OHIO FIRST DISTRICT COURT OF APPEALS



cause sua sponte. See WBCMT 2007-C33 Office 7870, LLC v. Breakwater Equity

Partners, LLC, 2019-Ohio-3935, 133 N.E.3d 607, ¶ 42 (1st Dist.) (“It is beyond

question that a court has inherent authority—even responsibility—to raise subject-

matter jurisdiction sua sponte.”); Rithy Properties, Inc. v. Cheeseman, 2016-Ohio-

1602, 63 N.E.3d 752, ¶ 14 (10th Dist.) (“When a case becomes moot, dismissal of the

case is appropriate because the case no longer presents a justiciable controversy.”).

       {¶9}    “A case becomes moot if at any stage there ceases to be an actual

controversy between the parties.” Paige at ¶ 8. “[I]n all actions, there must be an

‘actual controversy between parties legitimately affected by specific facts,’ such that

the court can ‘render a judgment which can be carried into effect.’ ” McQueen at ¶ 13.

       {¶10} “[A] reviewing court’s decision in a case remains the law of that case

on the legal questions involved for all subsequent proceedings in that case. An

inferior court has ‘no discretion to disregard the mandate of a superior court in a

prior appeal in the same case.’ ” City of Cincinnati v. City of Harrison, 2017-Ohio-

7580, 97 N.E.3d 743, ¶ 8 (1st Dist.), quoting Nolan v. Nolan, 11 Ohio St.3d 1, 462

N.E.2d 410 (1984), syllabus.

       {¶11} In Rimroth I, this court remanded the cause with specific instructions

to the civil service commission. Rimroth does not argue those instructions were not

followed, and he did not administratively appeal the mayor’s decision, after remand,

to promote Kugler. This case became moot once the civil service commission

complied with this court’s previous mandate and the selection process was

completed.

       {¶12} Rimroth argues this court did not resolve all of the issues he raised on

appeal when we issued our decision in Rimroth I. However, he has not identified




                                              5
                         OHIO FIRST DISTRICT COURT OF APPEALS



which issues were left outstanding, and he did not seek reconsideration of or appeal

that decision.

       {¶13} The trial court did not err in dismissing the case. The first assignment

of error is overruled.

                            Second Assignment of Error

       {¶14} In his second assignment of error, Rimroth argues the trial court

violated his right to procedural due process by dismissing the case without giving

him notice or an opportunity to be heard.

       {¶15} The city’s motion to vacate the briefing and hearing schedule did not

request dismissal of the case, but it did argue there was no longer a justiciable

controversy, which served as the basis for the trial court’s dismissal. The city argued,

“There is no pending dispute between the parties for this court to render judgment,

as it has been resolved by the Court of Appeals.” Rimroth filed a memorandum in

opposition. The trial court’s March 10, 2021 order states that a hearing was held on

the city’s motion on March 4, 2021, during which counsel for both sides presented

their arguments to the court.

       {¶16} We do not have before us a transcript of the hearing. On the docket

statement filed with this court, Rimroth indicated that there would be no transcripts

filed with the appeal. Without a transcript of the hearing, we presume regularity in

the proceedings. See State ex rel. Bardwell v. Cuyahoga Cty. Bd. of Commrs., 127

Ohio St.3d 202, 2010-Ohio-5073, 937 N.E.2d 1274, ¶ 14 (“When an appeal is filed in

this court without a transcript, we generally presume the regularity of that

proceeding and affirm.”). Thus, not only can we presume that Rimroth was given an




                                               6
                       OHIO FIRST DISTRICT COURT OF APPEALS



opportunity to respond to the city’s arguments, but the trial court’s order says as

much.

        {¶17} Furthermore, as discussed above, a court may sua sponte dismiss a

case where it lacks subject-matter jurisdiction. The second assignment of error is

overruled.

                             Third Assignment of Error

        {¶18} In his third assignment of error, Rimroth contends the trial court

“erred in dismissing [his] complaint without a trial and in the absence of any motion

to dismiss or other dispositive motion.” Rimroth argues he is entitled to a writ of

mandamus providing for back pay and prejudgment interest. However, this

argument is a repeat of an argument rejected by this court in Rimroth I. Rimroth I,

1st Dist. Hamilton No. C-180691, 2020-Ohio-367, at ¶ 19. Therefore, consideration of

the issue is bared by res judicata. See City of Cincinnati v. Bench Billboard Co., 1st

Dist. Hamilton Nos. C-170668 and C-170690, 2019-Ohio-362, ¶ 11 (holding that res

judicata barred the appellant from relitigating issues decided in a prior appeal in the

same case). The third assignment of error is overruled.

                                       Conclusion

        {¶19} All three assignments of error are overruled and the judgment of the

trial court is affirmed.

                                                                       Judgment affirmed.

BERGERON, P.J., and WINKLER, J., concur.

Please note:
        The court has recorded its own entry on the date of the release of this opinion.




                                                  7